                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTIAN SMITH,                            :    CIVIL NO. 1:18-CV-1554
                                            :
              Plaintiff                     :    (Chief Judge Conner)
                                            :
       v.                                   :
                                            :
STANLEY STANISH, et al.,                    :
                                            :
              Defendants                    :

                                        ORDER

       AND NOW, this 28th day of May, 2019, upon consideration of plaintiff’s

motions (Docs. 12, 19, 28) for appointment of counsel pursuant to 28 U.S.C. §

1915(e)(1), and assuming that plaintiff’s claims have an arguable basis in law and

fact 1, and it appearing, at this juncture in the proceedings, that plaintiff is capable of

properly and forcefully prosecuting his claims, and that discovery neither

implicates complex legal or factual issues nor requires factual investigation or the

testimony of expert witnesses, and it being well-established that indigent civil

litigants possess neither a constitutional nor a statutory right to appointed counsel


       1
         If the court determines that a claim has “arguable merit in fact and law,”
Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993), consideration of the litigant’s ability
to proceed pro se in light of a number of additional non-exhaustive factors,
including: (1) the plaintiff’s ability to present his or her case; (2) the complexity of
the particular legal issues; (3) the degree to which factual investigation is required
and the ability of the plaintiff to pursue such investigation; (4) the amount a case is
likely to turn on credibility determinations; (5) whether the case will require
testimony from expert witnesses; and (6) the plaintiff’s ability to retain and afford
counsel on his or her own behalf, is then undertaken. Montgomery v. Pinchak, 294
F.3d 492, 499 (3d Cir. 2002); Parham v. Johnson, 126 F.3d 454, 457-58 (3d Cir. 1997);
Tabron, 6 F.3d at 155-57.
in a civil case, Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002), and that

district courts have broad discretion to determine whether to appoint counsel

under 28 U.S.C. § 1915, it is hereby ORDERED that the motions (Docs. 12, 19, 28)

are DENIED without prejudice. If further proceedings demonstrate the need for

counsel, the matter will be reconsidered either sua sponte or upon motion of

plaintiff.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
